Citation Nr: 0728024	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a balance disorder.

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a head injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2003 and January 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

Procedural history

In April 2003, the RO received the veteran's claim of 
entitlement to service connection for residuals of a head 
injury and entitlement to service connection for an ankle 
disability secondary to head injury residuals.  The claims 
were denied by the RO in the above mentioned December 2003 
rating decision.  The veteran identified and submitted 
additional evidence in support of his claim.  The veteran's 
claim was readjudicated in January 2004, when it was again 
denied.  In a February 2004 statement, the veteran indicated 
his disagreement with the RO's denial of service connection 
for head injury residuals and a left ankle condition.  The 
veteran perfected an appeal as to both issues with the timely 
filing of his VA Form 9 in June 2005. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
vertebro-basilar condition and his military service.

2.  The veteran's claim for entitlement to service connection 
for a left ankle disability secondary to head injury 
residuals is not based on a service-connected disability. 


CONCLUSIONS OF LAW

1.  A head injury or disease was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left ankle condition is not secondary to a service-
connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for head 
injury residuals and a left ankle condition secondary to head 
injury residuals.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection and secondary service 
connection in a letter from the RO dated September 11, 2003, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service" and "evidence showing a connection 
between your residuals of a head injury and your service 
connected disability."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
letter informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The September 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [emphasis as in the original]. 

The Board also notes that a subsequent letter from the RO 
dated August 18, 2006 specifically requested the veteran 
submit any additional information or evidence that pertains 
to his claim or inform the RO of such information or 
evidence.  This complied with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision an August 18, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, service medical 
records, private treatment records and social security 
records.  
 
The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims, and that medical opinions regarding the etiologies of 
those claimed disabilities have not been obtained. However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has a balance disorder and a left 
ankle disability.  The record is missing critical evidence of 
that an event, injury, or disease occurred in service, 
McLendon element (2), and the veteran's claims are being 
denied on that basis.  The outcome of this case thus hinges 
on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection hinge 
directly or indirectly upon whether the veteran was the 
victim of a physical assault in service.  That question 
cannot be answered via medical examination or opinion, but 
rather on evidence already in the file, in particular the 
veteran's service medical records.

As explained in greater detail below, the outcome of the 
claims of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  He 
declined to exercise his option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for residuals of a head 
injury, to include a balance disorder.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the veteran was diagnosed 
with vertebro-basilar insufficiency by M.O., D.C. in December 
2003.  Hickson element (1) has been met to that extent. 
The Board additionally observes that the veteran has 
identified no other claimed head injury residuals, and the 
medical evidence does not suggest that any such residuals 
exist. 

With respect to Hickson element (2) the Board will separately 
address in service disease and injury. 

Concerning in-service disease, the veteran's service medical 
records do not indicate, and the veteran has not alleged, 
that he suffered any in-service disease which has had any 
impact on his head.  

Concerning in-service injury, the veteran has alleged that he 
was thrown into a set of iron window bars by a "friend" 
during military service.  The assault allegedly left him 
unconscious and in need of eight stitches.  The veteran 
attributes the lack of medical evidence surrounding his 
treatment to a treating nurse who was protecting his 
assailant and hiding her own negligence.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

For reasons stated immediately below, the Board finds the 
veteran's account of an in-service assault to be 
unbelievable.  
 
The veteran is correct insofar as there are no medical 
records documenting his treatment for such an assault; 
however, the Board believes this is due to an absence of any 
such attack taking place rather than a cover-up as the 
veteran alleges.  

The veteran's service medical records have been carefully 
reviewed.  Those records are devoid of any reference to a 
head injury in general or to a physical assault in 
particular.  The veteran's October 1971 separation 
examination does not mention the presence of any scars from 
stitches, despite the veteran's claim his treatment left him 
scarred, or any other residuals of a head injury or assault 
for that matter.

Of particular interest is that in two separate reports of 
medical history, which were completed by the veteran on 
October 14 and October 19 in connection with his October 1971 
separation physical examination, he specifically denied    
a head injury.  He also twice denied dizziness or fainting 
spells. 

The Board additionally notes that veteran has been vague 
concerning the circumstances of the purported in-service 
assault.  He has not named his assailant "friend" or 
provided a date for the attack other than stating it occurred 
in 1970.  There is no police report from the military police 
who allegedly arrived on the scene to witness "30 black 
soldiers kicking and stomping" the veteran as he alleges.  
The record does not contain any corroborating witness 
statements.  

The Board is aware that in a June 2005 report, the veteran's 
chiropractor, M.O., D.C. stated "while [the veteran] was in 
the service, a gang member attacked him, and rammed his head 
into a set of metal bars, leaving him for dead."  This is 
clearly a reiteration of the veteran's own self report, since 
there is nothing in his medical records which could serve as 
a source of this statement.  This report is no different from 
the veteran's own contentions.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995). 

In support of his claim the veteran has also submitted a 
November 2003 statement from his sister,  P.M., which 
referred to a head injury in service.  That statement suffers 
from the same deficiency as the statement of M.O., namely 
that it is merely a reiteration of the veteran's own 
contention, years after service.

In short, there is no evidence that an in-service head injury 
ever occurred aside from the veteran's own statements, made 
decades later in connection with his claim for monetary 
benefits from VA.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  
The Board rejects the veteran's statements as unbelievable in 
light of the entire record on appeal, in particular the 
negative service medical records.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

Consequently, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis alone. 

With respect to Hickson element (3), medical nexus, the 
veteran has submitted the opinion of M.O., D.C. in support of 
his claim. M.O. stated that the veteran's vertebro-basilar 
insufficiency "stems from his beating while in service."  
As described above, there is no evidence of any such assault 
occurring during the veteran's military service.  As 
discussed above, it is clear that Dr. M.O. had not reviewed 
the veteran's claims folder but was instead relying on a 
history provided by the veteran.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Swann  and Reonal, both supra.  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  So its is in this case.  There is nothing in the 
record, aside from the veteran's own self-serving statements, 
which even hints at an in-service assault with resultant head 
injury.

Accordingly, Hickson element (3) has not been met and the 
veteran's claim fails on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
head injury residuals, as Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a head injury. 

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In essence, the veteran seeks service connection for a left 
lower extremity disability, which resulted from a work-
related fall in 1973, on the basis that such fall was caused 
by alleged residuals of the purported in-service head injury.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), the medical evidence 
indicates that the veteran has a left foot disability.  It 
appears that he severely injured his left ankle in an 
industrial accident (a fall from a coal tipple) in October 
1973. 

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the veteran has not 
been service-connected for head injury residuals.  
Consequently Wallin element (2) has not been met, and the 
veteran's claim fails on this basis alone. 

With respect to Wallin element (3), in the absence of a 
service-connected disability it naturally follows that a 
medical nexus is lacking also.  Such is the case here.  The 
record does not contain a medical nexus statement attempting 
to link the veteran's ankle condition to head injury 
residuals.  

To the extent that the veteran himself believes that he has 
head injury residuals which in turn caused him to fall in 
1973, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence.

Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis as 
well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left ankle disability, claimed as secondary to head injury 
residuals.  The benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to service connection for residuals of a head 
injury, to include a balance disorder, is denied.

Entitlement to service connection for a left ankle disability 
claimed as secondary to a head injury is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


